DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 09/01/22 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (US 2007/0231826, previously used).

a.	Re claim 1, Huber et al. disclose a substrate 20 (see fig. 21 and related text; see also figs. 2-3 and remaining of disclosure for more details), comprising: a basal layer 72 comprising a top surface and a plurality of metal contacts 76 (see fig. 10, [0038]) located on the top surface; and an insulation layer 86 (noting that 78 is also 86 on fig. 21; see [0047] noting that Kapton is an insulating material; see also [0055]) disposed on the top surface of the basal layer, the insulation layer comprising a first (top) mounting surface (note that “mounting” does not structurally distinguish  over the top surface of 86 or 78), a bottom surface and a plurality of grooves (recesses exposing contacts 76), wherein the first mounting surface is opposite to the bottom surface, the first mounting surface is opposite to the basal layer, and the bottom surface faces the basal layer, each of the grooves extends from the first mounting surface to the bottom surface, the grooves respectively correspond to the metal contacts in a one-to-one manner such that each of the grooves exposes one metal contact corresponding thereto, and each of the grooves is configured (i.e. capable) to accommodate an electrode 14 of a micro component 10 so as to make the electrode electrically contact the metal contact which the corresponding groove exposes (explicit on fig. 21; nonetheless, it is noted that the limitation “each of the grooves is configured to (i.e. capable of) accommodate an electrode of a micro component so as to make the electrode electrically contact the metal contact which the corresponding groove exposes” is a functional or intended use limitation which does not structurally distinguish over the grooves of Huber et al. that are capable of doing what is claimed; See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114).

b.	Re claim 6, Huber et al. disclose a display device, comprising: a basal layer 72 comprising a top surface and a plurality of metal contacts 76 located on the top surface (see fig. 21 and related text; see also figs. 2-3 and remaining of disclosure for more details); an insulation layer 86 disposed on the top surface of the basal layer, the insulation layer comprising a first (top) mounting surface (see remark in claim 1 rejection above regarding the limitation “mounting”), a bottom surface and a plurality of grooves (recesses exposing 76), wherein the first mounting surface is opposite to the bottom surface, the first mounting surface is opposite to the basal layer, and the bottom surface faces the basal layer, each of the grooves extends from the first mounting surface to the bottom surface, the grooves respectively correspond to the metal contacts in a one-to-one manner such that each of the grooves exposes one metal contact corresponding thereto; and a plurality of micro components 10, each of the micro components comprising an electrode 14, wherein the electrode is fitted into one of the grooves and electrically contacts the metal contact which the corresponding groove exposes (fig. 21).

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 2019/0148611).

a.	Re claim 1, He et al. disclose a substrate, comprising: a basal layer 1 (see fig. 2 and related text; see remaining of disclosure for more details) comprising a top surface and a plurality of metal contacts 4 ([0047]) located on the top surface; and an insulation layer 2 (layer 2 is necessarily electrically insulating as it would not make any sense in the electrical art to make it otherwise since it would electrically short the LEDs 6if it was electrically conductive, making the device useless) disposed on the top surface of the basal layer, the insulation layer comprising a first (top) mounting surface (note that “mounting” does not structurally distinguish  over the top surface of 1), a bottom surface and a plurality of grooves 3, wherein the first mounting surface is opposite to the bottom surface, the first mounting surface is opposite to the basal layer, and the bottom surface faces the basal layer, each of the grooves extends from the first mounting surface to the bottom surface, the grooves respectively correspond to the metal contacts in a one-to-one manner such that each of the grooves exposes one metal contact corresponding thereto, and each of the grooves is configured (i.e. capable) to accommodate an electrode 612 of a micro component 6 (see fig. 3 and related text where LED 6 is described) so as to make the electrode electrically contact (via layer 5) the metal contact which the corresponding groove exposes (explicit on fig. 2; nonetheless, it is noted that the limitation “each of the grooves is configured to (i.e. capable of) accommodate an electrode of a micro component so as to make the electrode electrically contact the metal contact which the corresponding groove exposes” is a functional or intended use limitation which does not structurally distinguish over the grooves of He et al. that are capable of doing what is claimed; See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114).
b.	Re claim 6, He et al. disclose a display device, comprising: a basal layer 1 comprising a top surface and a plurality of metal contacts 4 located on the top surface (see fig. 2 and related text; see remaining of disclosure for more details); an insulation layer 2 disposed on the top surface of the basal layer, the insulation layer comprising a first (top) mounting surface (see remark in claim 1 rejection above regarding the limitation “mounting”), a bottom surface and a plurality of grooves 3, wherein the first mounting surface is opposite to the bottom surface, the first mounting surface is opposite to the basal layer, and the bottom surface faces the basal layer, each of the grooves extends from the first mounting surface to the bottom surface, the grooves respectively correspond to the metal contacts in a one-to-one manner such that each of the grooves exposes one metal contact corresponding thereto; and a plurality of micro components 6, each of the micro components comprising an electrode 612, wherein the electrode is fitted into one of the grooves and electrically contacts (via layer 5) the metal contact which the corresponding groove exposes (fig. 2).

Allowable Subject Matter
Claims 2-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because: for the He et al. reference, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; for the Huber et al. reference, the arguments do not apply the reinterpretation of the reference in view of Applicants’ amendments.
The Examiner however disagrees with Applicants’ arguments concerning the intended use/functional limitation remarks made in the rejection. Applicants appear to imply that the limitation “configured to” should basically be narrowly read as the configuration of the grooves shown in the figures, but this is equivalent to importing limitations from the specification into the claims, and that is prohibited (see MPEP 2145.VI).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899